DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/16/2022.  These drawings are acceptable.
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. Applicant’s arguments failed to address the combination of Yamamoto and Rousseau in the office action mailed 7/10/2020.  Therefore, the combination is considered to render claims 1 and 6 obvious, as Rousseau teaches the concept of a magnetic connection between a needle and suture [0054].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. No. 2013/0317291 (Yamamoto) in view of USPAP 2013/007849 (Rousseau et al.).
Yamamoto discloses a method of passing suture through tissue that involves the steps of piercing a needle element (53) through tissue, wherein the needle is hollow over its entire length (see especially Figures 3-4; also see description of blade portion 53c at [0088]), engaging the tip (112) of a suture (120) with the hollow interior of the needle (see Figure 12), and guiding the suture through tissue by pulling the tip of the suture through tissue by the needle (see Figure 13).  
Yamamoto discloses engagement features within the hollow interior of the needle, such as tab (53d) and projections (53i and 53j in Figures 23-24), but fails to disclose the suture and needle are magnetically engaged.  Rousseau discloses another needle (suture passer 30) that is releasably coupled with a suture (20) with various types of mechanisms.  Rousseau teaches that a coupling mechanism for a needle and suture may include a magnet in combination with other interference fit features in order to enhance the attachment [0054].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to combine a magnet taught by Rousseau with the suture tip and needle hollow of Yamamoto, as the modification merely involves a combination of known coupling mechanisms that obtains a predictable result of enhancing a coupling mechanism for releasably attaching a suture and needle.
Regarding claim 2, the needle releasably engages the suture, as it is removed from the needle in Figure 17 [0136].
Regarding claim 6, the hollow needle (53) is pierced through tissue and then the tip (112) of the thread element (120) is engaged with the hollow interior of the needle.  The needle (53) is withdrawn through tissue while the tip of the thread element is engaged therein (see Figure 13).  The modified Yamamoto method involves magnetically engaging the tip (112) with the hollow of the needle, as taught by Rousseau.
In regards to claim 7, the needle (53) can be described as a “thread extractor” since it performs the function of extracting the thread (120) from tissue (see Figure 13). 
In regards to claim 8, Yamamoto discloses mechanical engagement mechanisms within the hollow interior of the needle that releasably engage the thread tip (122) (see tab 53d in Figure 5 and 14; projections 53i and 53j in Figures 23-24).  The modified Yamamoto device involves a releasable magnetic engagement of the tip (112) with the hollow of the needle, as taught by Rousseau.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771